UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2576


NORMA BROWN GRIFFIN; UNDER SEAL; UNDER SEAL,

                Plaintiffs - Appellants,

          v.

ROCCO SAMUEL FUCILLO, Commissioner, West Virginia Department
of Health and Human Services; DOUGLAS M. ROBINSON, Deputy
Commissioner, WV DHHR; SUE HAGE, Deputy Commissioner, WV
DHHR; RONALD M. ANDERSON, Deputy Commissioner, WV DHHR; JANE
MCCALLISTER, Director of Child Protective Services; JOE W.
BULLINGTON, Region IV Director, WV DHHR; RUSS FRIDLEY,
Supervisor, CPS Worker, Greebrier County; JEFF POMEROY,
Supervisor, CPS Greenbrier County; MARY TREECE, CPS Worker,
Greenbrier County; RICH HULMES, CPS Worker, Greenbrier
County; DAVINA AGEE, CPS Worker, Greenbrier County; NANCY
EXLINE, Deputy Commissioner, WV DHHR,

                Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.      Irene C. Berger,
District Judge. (5:12-cv-04223)


Submitted:   May 13, 2013                     Decided:   June 5, 2013


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Norma Brown Griffin, UNDER SEAL, UNDER SEAL, Appellants Pro Se.
Charlene Ann Vaughan, Deputy Attorney General, Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Norma Brown Griffin, UNDER SEAL, and UNDER SEAL appeal

the district court’s order accepting in part the recommendation

of    the   magistrate   judge   and     dismissing       Griffin’s      motion   for

injunctive relief for failure to state a claim on which relief

may    be   granted.     We    have    reviewed     the    record   and    find   no

reversible error.        Accordingly, we grant leave to proceed in

forma pauperis on appeal and affirm for the reasons stated by

the    district   court.       Griffin       v.   Fucillo,   No.    5:12-cv-04223

(S.D.W.     Va.   Nov.   20,   2012;     Nov.     28,   2012).      We    deny    the

Appellees’ motion to dismiss and dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                         3